DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.  Claims 1-6 remain pending in the application.  The previous objections to the specification are withdrawn in light of applicant's amendment to the abstract.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the basis of the result" in line 36.  There is insufficient antecedent basis for these limitations in the claim.  The examiner notes that 
In claim 1 lines 36-39, it is unclear what is meant by “the controller adjusts a time from a start of a discharge operation, to adjust a protrusion amount of the diaphragm to adjust a discharge amount of the transfer fluid”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the controller adjusts a timing of a discharge operation, to adjust a movement of the diaphragm and an amount of the transfer fluid discharged--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,672,791 to Zimmerly in view of U. S. Patent Publication 2007/0253463 to Perry and U. S. Patent Publication 2014/0138399 to Estelle.
Referring to claims 1 and 6, Zimmerly discloses a reciprocating pump comprising:
a pump head (19, 22) having an inner space (Fig. 1);
a diaphragm (29) configured to partition the inner space of the pump head (19, 22) into a pump chamber (between 19 and 29) into which a transfer fluid (from 15) is to 
a cylinder (33, 34) formed of an air cylinder (33, 34) including a piston rod (27) coupled to the diaphragm (29), the cylinder (33, 34) being capable of driving the piston rod (27) with the working air (from 52) at least in a direction that the diaphragm (29) is retracted from the pump chamber (between 19 and 29) (shown in Fig. 1; col. 3 lines 66-74); 
a valve (53) configured to allow the working air (from 52) to be introduced into the working chamber (between 22 and 29) so as to cause the diaphragm (29) to advance into the pump chamber (between 19 and 29), thus causing the transfer fluid (from 15) to be discharged from the pump chamber (between 19 and 29), and configured to allow the working air (from 52) to be supplied to the cylinder (33, 34) so as to drive the piston rod (27) out of the pump chamber (between 19 and 29), thus causing the diaphragm (29) to be retracted so as to allow the transfer fluid (from 15) to be sucked into the pump chamber (between 19 and 29) (Fig. 1; col. 3 lines 66-col. 4 line 8),
wherein:
the pump head (19, 22) includes:
a suction port (48) that allows the transfer fluid to be introduced into the pump chamber (between 19 and 29) therethrough (Fig. 1; col. 3 lines 3-11), and
a discharge port (48) that allows the transfer fluid to be discharged from the pump chamber (between 19 and 29) therethrough (Fig. 1; col. 3 lines 3-11),
the reciprocating pump further includes:
a suction valve (47) provided upstream of the suction port (45); and

Zimmerly teaches valve actuator/controller 58 for operating the valve 53, but is otherwise silent as to how the valve is operated and does not teach a controller which controls the suction and discharge valves along with the valve.  Perry teaches a pump comprising:
a controller (49) configured to control operations of at least one solenoid valve (47, 48), and the control unit (49) controls a suction valve (35) and a discharge valve (36) individually, and also controls the at least one solenoid valve (47, 48) to adjust a protrusion amount of a diaphragm (33), to adjust a movement of the diaphragm (33) and an amount of fluid discharged (Fig. 1; paragraphs [0154]-[0156] and [0252]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Zimmerly with the controller taught by Perry in order to use a controller capable of controlling the valves to allow for a reverse flow during priming, to check for obstruction, or to clear an aberrant line condition (paragraph [0156]).
Zimmerly teaches valve actuator/controller 58 for operating the valve 53, but is otherwise silent as to how the valve 53 is actuated and Perry does not teach the use of sensors with the controller.  Estelle teaches a pump comprising:
sensors (80, 82) configured to detect predetermined positions of a piston rod (60) (by sensing magnets 84a and 84b), the piston rod (60) moving forward and backward in a direction (Figures 2-7; paragraphs [0039]-[0041]) , wherein:
the sensors include:

a controller (74) controls at least one solenoid valve (48, 50) on a basis of a result of the detection by the sensors (80, 82), and even if the second sensor (82) does not detect when the piston rod reaches the most forward position (such as when it reaches the most backward position), the controller (74) adjusts a timing of a discharge operation, to adjust a movement of the piston rod (60) and an amount of fluid discharged (Figures 2-7; paragraphs [0039]-[0041], [0046] and [0047]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Zimmerly with the sensors taught by Estelle in order to reduce the chances of damage caused by operation outside of normal pump parameters, such as speed (paragraph [0047]).
Referring to claim 2, Zimmerly, Perry and Estelle teach all the limitations of claim 1, as detailed above, and Zimmerly further teaches a pump wherein:
the pump head (19, 22) has a first vent opening (connected to 54) which communicates with the working chamber (between 22 and 29), and the driving unit (33, 34) has a second vent opening (connected to 56) which allows the working air (from 52) to be introduced and exhausted therethrough (Fig. 1; col. 3 lines 66-col. 4 line 8).
Zimmerly teaches a single valve instead of two separate valves.  Perry does not teach a drive having a reciprocating member separating to oppositely pressurized spaces.  Estelle teaches a pump wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Zimmerly with the separate valves taught by Estelle in order to use valves that can separately open and close the two vent openings (unlike the single spool taught by Zimmerly), thereby allowing the movement speed of the reciprocating member to be controlled, and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,672,791 to Zimmerly in view of U. S. Patent Publication 2007/0253463 to Perry, U. S. Patent Publication 2014/0138399 to Estelle and U. S. Patent Publication 2003/0113218 to Spreizer.
Zimmerly, Perry and Estelle teach all the limitations of claim 2, as detailed above, and Zimmerly further teaches a pump further comprising:
a controller (58) configured to control operations of the first working valve (right side of 53),  the second working valve (left side of 53), the suction valve (47) and the discharge valve (59) (the controller controls the suction and discharge valve by 
Zimmerly, Perry and Estelle do not teach an exhaust port and exhaust valve.   Spreizer teaches a pump comprising: 
an exhaust port (26) which allows a gas in a pump chamber (22) to be exhausted therethrough, and an exhaust valve (32) provided downstream of the exhaust port (26) (Fig. 3; paragraphs [0019]-[0021]),
a control unit configured to control operations of a suction valve (30), a discharge valve (34), and the exhaust valve (32), wherein the control unit brings the discharge valve (34) into an open state with a delay from a timing at which the control unit begins driving a reciprocating member (18) (paragraph [0021], wherein it is disclosed that the controller opens the exhaust valve 32 for a period of time after actuating the reciprocating member 18 but before opening the discharge valve 34, this period of time is the recited delay in the opening of the discharge valve 34).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Zimmerly with the exhaust port and valve taught by Spreizer in order to remove “air inclusions” in the pump chamber (paragraph [0021]), thereby improving the efficiency of the pump and maintaining a consistent flow of liquid per stroke.
Response to Arguments
Applicant's arguments filed on March 23, 2021have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant again argues “that there would have been no reason to have combined Zimmerly with Perry in the manner alleged, at least because Perry uses a system that does not have a reciprocating member coupled to the diaphragm and has a significantly different structure for driving the diaphragm”.  However, the rejection is based on the combination of Zimmerly and Perry. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In this case, the details of the reciprocating member coupled to the diaphragm are already taught by primary reference Zimmerly. Secondary reference Perry is only cited for its teaching of a controller controlling the inlet and outlet valves in addition to controlling the air switching unit.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746